Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on May 9, 2022.
Claims 1, 9, 14 and 18 have been amended.
Claims 1-20 are currently pending and have been examined. 

Previous Claim Objections
The Examiner thanks Applicant for the amendments to claims 1, 14 and 18.  The objections are overcome and are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 14 and 18 recite  identifying one or more optimal connections from the set of connections and an associated helpfulness for the one or more optimal connections, the associated helpfulness comprising revenue data and quid pro quo data generated by the one or more optimal connections; determining, based on the associated helpfulness, that the one or more optimal connections is in an influencing role and a context for the associated helpfulness.
This limitation is understood as 1) identify optimal connections; 2) identify an associated helpfulness for the optimal connections; 3) helpfulness = revenue + quid pro quo data; 4) determine that an optimal connection is in an influencing role based on the helpfulness; 5) determine helpfulness context.
The specification at [0064-0065] regarding helpfulness and quid pro quo data:
[0064] Alternatively, when a connector is helpful, such as when the value of the revenue their help has created and the number of people and transactions the connector has helped over time, the system can recognize the helpfulness and display such helpfulness for other users, employers, and others to use in, for example, and increased score for the helpful user. Aspects of the disclosed systems also can combine such data with a potential employer's data for that employer to see a potential employee's overlap with that employer's prospects/buyers and more generally to elucidate the value of that potential employee's network to the employer.
[0065] Providing this relationship data in a large graph database allows system ranking of connections that assist in closing a transaction at a buyer/organization. In addition to using algorithms with data sourced from the graph database, aspects of the disclosed system can identify and assess possible exchanges between users by, for example, calculating a quid pro quo ratio for each user. The system can in turn use the calculated ratio to identify connectors that, for example, may be helpful because they have an influencing role or have purchased products at a company that the other user is seeking to engage in a selling transaction.
The specification at [0066] regarding optimal connections:
[0066] By combining this information along with a history of helpfulness, and other inputs forming the score, aspects of the disclosed system can identify one or more “optimal” connections from a user's organization and/or personal network in terms of ability and willingness to assist. In addition to ranking a person by multiple methods, aspects of the disclosed technology can abstract raw data to provide a user with context for why an identified person can be helpful. Examples may be “this user has worked in the past with”, “can help with y and you can help them with x”, or other rationales that will be evident to those of skill in the art.
To summarize, [0066]: Optimal connections determined based on score and helpfulness.  Raw data is abstracted to provide helpfulness context. [0065]: The quid pro quo ratio is used to identify connectors as helpful based on their influencing role.
The specification, however, fails to describe determining that an optimal connection is in an influencing role based on the helpfulness because it’s the connector’s influencing role that identifies a connection as helpful, as per [0065] The system can in turn use the calculated ratio to identify connectors that, for example, may be helpful because they have an influencing role.
Thus the Examiner asserts that the specification fails to disclose using helpfulness to determine that a user is in an influencing role.
Claims 3, 16 and 20 recite an equation that include the factors of recency, frequency, influence and relative strength.
The specification at: 
[0073] As will be understood, the coefficient values weight the various input metrics such that Recency is the most important factor, Frequency is the second-most important, and Influence and Strength are the final discriminators, at the same level of importance. As will be appreciated, when determining a user's relative importance in the potential sale and scoring such, the recency with which the user has had contact with the buyer can be considered the most important factor followed by the frequency with which the user and the buyer are in contact. The user's influence with the buyer and the strength of the user's relationship can be considered less important though still significant.
The specification fails to disclose how these factors, specifically recency and influence, are calculated.  
With respect to recency, we know that the invention considers this the most important, however, we do not know how recency is determined. Are the inputs a number of days since last interaction?  If so, giving recency a higher weight would mean that as the number of days since last interaction increases, the value of this factor increases, thus increasing the score.  This results in more recent interactions LOWERING the score.  Typically, when using recency to as a factor in relationship scoring, a decay factor is employed.
Similarly, the specification is silent as to how influence is determined.  The specification states “The strength of the relationship can be representative of the ability of the relationship to positively affect the business opportunity or can be representative of the influence a relationship has over a business opportunity, among other things.” ([0007]) “As will be understood, a Relationship Builder 314 analyzes data to understand the influence of each person into his employer. “ ([0045]) “The disclosed technology also can analyze the candidates' influence over a particular business opportunity. For example, the score can take into account whether or not a candidate is or is not decisionmaker.” ([0057]) “The system can in turn use the calculated ratio to identify connectors that, for example, may be helpful because they have an influencing role or have purchased products at a company that the other user is seeking to engage in a selling transaction.” ([0065]) “Additionally, the system can leverage seller influence (IS), which can be characterized as the influence of the connector into the selling company. Further, the system can leverage average buyers influence (IB), which can consider the average of the influence of all the buyers that are connected with the sellers into the buyer company.” ([0075]).
The Examiner thus asserts that the specification fails to disclose how to determine recency (such that it can be used in the equation) and influence.
Dependent claims 2-13, 15-17 and 19-20 are rejected based on their dependence from a rejected base claim.

Applicant Arguments:
Applicant argues that the written description complies and that the subject matter of the claims “is independent of how recency, frequency, influence, and relative strength are calculated.”
Claims 3, 16 and 20 recite: the scoring is performed according to the formula: 
    PNG
    media_image1.png
    16
    241
    media_image1.png
    Greyscale
 where a > b > c=d, and where R represents the recency with which the particular connection has had interactions with an aspect of the business opportunity and/or the user, F represents the frequency with which the particular connection has had interactions with an aspect of the business opportunity and/or the user, I represents the particular connection's influence with an aspect of the business opportunity, and S represents a relative strength of the particular connection's relationship with an aspect of the business opportunity.
Claim 3 explicitly requires understanding how recency and influence are derived in order to calculate the score.  The statute requires that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Without knowing how Applicant calculate recency and influence, this require is not fulfilled. Thus, the Examiner maintains the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data representative of a business opportunity of interest to a user; extracting, based on the by data representative of the business opportunity, data representative of a set of connections relevant to the business opportunity and the user; scoring, each connection of the set of connections relevant to the business opportunity, each score representing a relative strength of each respective connection to the business opportunity and the user; ranking each connection of the set of connections based on respective scores of each connection;  identifying one or more optimal connections from the set of connections and an associated helpfulness for the one or more optimal connections, the associated helpfulness comprising revenue data and quid pro quo data generated by the one or more optimal connections; determining, based on the associated helpfulness, that the one or more optimal connections is in an influencing role and a context for the associated helpfulness;  generating an ordered list of connections, the ordered list sorted according to the ranking of each connection of the set of connections. The analysis of data to determine, rank and list connections (i.e., prospects/sales leads) is a certain method of organizing human activity as it relates to managing interactions between people.  Specifically, it seeks to manage interactions by determining sales leads for a user.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of determining sales leads for a user. The recitations of “by the computing device”, “from a database,” and “a user interface”, do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0076]: Computing device 502 can include one or more of a mobile device, smart phone, smart watch, smart glasses, other smart wearable device, general purpose computer, tablet computer, laptop computer, telephone, PSTN landline, voice command device, other mobile computing device, or any other device capable of communicating with network 506 and ultimately communicating with one or more components of hardware/software platform structure 100. According to some example embodiments, computing device 502 may communicate with any components of the system environment 500 via a direct connections such as radio-frequency identification (RFID), near-field communication (NFC), BluetoothTM, low-energy BluetoothTM (BLE), WiFiTM, ZigBeeTM, ambient backscatter communications (ABC) protocols, USB, WAN, or LAN. In some embodiments, computing device 502 may include or incorporate electronic communication devices for hearing or vision impaired users.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “outputting, for display at a user interface of the user, the ordered list of connections, the one or more optimal connections, and the context for the associated helpfulness” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
Dependent claims 2-13, 15-17 and 19-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite limitations that further define how to determine the score between users. Similar to the independent claims, the dependent claims generally “apply” the concept of determining sales leads for a user. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 14 and 18.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that identifying optimal connections and an associated helpfulness comprising revenue data and quid pro quo data integrates the claims into a practical application.
The Examiner respectfully disagrees as the new limitations are further drawn to the abstract idea of identifying sales leads.  The outputting of the additional information of optimal connections and the context of helpfulness is merely the displaying of information.  The information itself has not been applied in a practical manner.  Displaying is insignificant, extra-solution activity.  Presumably, any “application” of the displayed information is performed by the human user that views the information.  The claims do not recite limitations that use the displayed information (i.e., integrate it) at all.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Pub. No. 2019/0096007) in view of Melchione et al. (US Pat. No. 5,930,764), in view of Stewart (US Pub. No. 2013/0185189).
Claims 1, 14 and 18:
receiving, at a computing device, data representative of a business opportunity of interest to a user; ([0155] In some example embodiments, the social networking system (e.g., the social networking system 102 in FIG. 2) performs the method 800 in response to receiving a request for a list of members (e.g., lead recommendations) from a client device associated with a requesting member (e.g., a sales agent or sales representative). In some example embodiments, the received request indicates a specific organization (e.g., a target company of interest to the requesting member).)
extracting, by the computing device and from a database, based on the by data representative of the business opportunity, data representative of a set of connections relevant to the business opportunity and the user; (Fig. 8; 802; [0034] …Certain embodiments of the lead recommendation module 208 blends two models to recommend sales prospects by using information based on a target organization (e.g., a company targeted by a sales representative) and a PS that looks at connection score between the sales representative the target organization. In some embodiments, sales prospects or leads are recommended by the lead recommendation module 208 based on a SS, a RS, and a DMS, where the DMS is a first level score that forms part of the prospects' PS. For example when searching for sales prospects from amongst a group of members of professional social network, certain embodiments use a DMS calculated by the decision maker and prospect scoring module 206 for an initial score for the members in the group, and instead of designating members with high DMS values as potential leads for lead recommendation, an overall PS for each of the members is produced by the decision maker and prospect scoring module 206. This PS is used by the ranking module 226 to sort the members into a ranked list. The top-ranked members of the ranked list are then presented by the lead recommendation module 208 to provide lead recommendations.)
scoring, by the computing device, each connection of the set of connections relevant to the business opportunity, each score representing a relative strength of each respective connection to the business opportunity and the user; (Fig. 8; 808)
ranking, by the computing device, each connection of the set of connections based on respective scores of each connection; ([0029] …Also, for example, the user interface module(s) 202 may receive, from client devices, requests for sales lead recommendations from sales agents and requests to present recommended sales leads (i.e., ranked by PS values for pairs of sales agents and prospects).
generating, by the computing device, an ordered list of connections, the ordered list sorted according to the ranking of each connection of the set of connections; and outputting, for display at a user interface of the user, the ordered list of connections. ([0122] For example, a sales agent may be interested in members who have particular characteristics in common with them (e.g., location, experience, past work history, similar education background, connections in common, and so on). The ranking module 226 then ranks each member based on the combined DMS. In some example embodiments, the ranking module 226 selects one or more members based on the rankings. In sonic example embodiments, the selected one or more members are then transmitted to a requesting member for display.)
Xie discloses determining influential persons in an organization and a helpfulness context ([0018]: determining a decision maker at a company; [0036] In a given social network, such as, for example, a professional social network hosted on the social networking system 102, it can be important to identify members with the most influence or the ability to make decisions that affect the actions of organizations the members are affiliated with. Specifically, when a sales professional wants to sell a product or service to an organization (e.g., any group of individuals including companies, non-governmental organizations, government organizations, religious groups, interest groups, and so on), it is often unclear which specific individuals within the organization actually make decisions about purchases. Indeed, for large organizations, decisions are made by a large number of different people, each of which has specific areas for which they are responsible.) but does not disclose helpfulness comprising identifying optimal connections, revenue data and quid prop quo data.
Melchione, however, discloses “In addition, a dynamic, updated customer net revenue score is generated for indicating the current value of the individual profitability of the customer. This score can be used to compare business financials, to select candidates for marketing/branch programs, and to identify prime or marginal customer contributions.” (Col. 42; line 66 – col. 43; line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using a revenue score to determine optimal connections, as disclosed by Melchione in the system disclosed by Xie, for the motivation of providing a method of selecting candidates by comparing business financials.
Stewart discloses [0094] Additionally, the ability of the process to evaluate a user's character supports the development of reputation scoring that can be used for nonfinancial transactions such as lending equipment, sharing information, renting, barter, and swaps.  (The Examiner understands, in light of the specification, that bartering and swapping are examples of quid prop quo behavior.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using bartering and swapping behavior to determine a reputation score, as disclosed by Stewart in the system disclosed by Xie/Melchione, for the motivation of providing a method of including non-financial transaction data in the determination of a reputation score for a user.
Claims 6 and 13:  Xie discloses information relating to a company and personnel:  [0145] FIG. 5 is a user interface diagram illustrating an example of a user interface 500 or web page. As shown, a member (e.g., a sales agent or sales representative) has requested to view one or more sales lead recommendations by selecting a lead recommendations tab 506. A sales lead recommendation page 504 is displayed. The sales lead recommendation page 504 includes a plurality of sales lead recommendations 502-1 to 502-6, wherein each sales lead recommendation 502 displays a member name and includes basic information about the member, such as their name, title(s), employer(s), and basic contact information. Members (e.g., sales personnel) can then select particular sales leads to get additional information and the ability to contact the sales lead.
Claim 7:  Xie discloses title information ([0145]) and determining a decision maker. [0135] In an example graph, the first member group includes five members: A, B, C, D, and E. In addition, each member in the first member group has an associated initial score. For the first group members, the initial score is an initial DMS that is based on data in the member profile of the member. For example, member A has an initial score of 0.9, member B has an initial score of 0.7, member C has an initial score of 0.6, member D have an initial score of 0.4, and member F has an initial score of 0.1. [0143]: decision markers are recommended.
Claims 8 and 17:  Xie discloses that a higher score is representative of a higher relative strength of connection. ([0143]:  prospects with the highest PS value for the sales agent 302. [0185] Additionally, RS values are based on a number of commonalities based on the analysis indicating the importance of having at least one common connection or following at least one similar group in a professional social network. The more a representative has in common with a prospect, the higher the RS value. For example, the analysis indicated that there was a 20% lift in in-system message acceptance rate when going from one to five common connections.).
Claims 9 and 10:  Xie discloses business intelligence data associated with each respective connection. ([0152] …For each of the sorted leads 702, the user interface 700 displays prospect information 710. The prospect information 710 includes a member name, a degree of connection with the user (e.g., first, second, or third-degree), and basic information about the member, such as their title, employer, and connection information (e.g., number of common connections and career overlay information)).
Claim 11:  Xie discloses prior communications ([0187]: “past member interactions”; [0040] In sonic example embodiments, the social networking system 102 then identifies a plurality of interactions between the two groups. In some example embodiments, the interactions are stored in a logged interaction data repository 220, which includes logged interaction data 222. Such interactions may include messages (e.g., in-system messages, entails, texts, voice mails, and so on), connections, profile views, sales transactions, invitations, lead saves, and so on. In some example embodiments, the interactions are bidirectional (e.g., messages between two members), unidirectional (e.g. a profile view), or non-directional (e.g., a connection between members).)

Claims 2, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie/Melchione/Stewart in view of Dom et al. (US Pub. No. 2004/0122803).
Claims 2, 15 and19: Xie discloses tracking interactions, including response rate (i.e., frequency of communication) ([0102]-[0105]) but does not disclose recency.
Dom, however, discloses a system to detect and qualify relationships between people (Abstract) that uses communication interactions, including frequency and recency of communication to calculate a relationship value. ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recency, as disclosed by Dom in the system disclosed by Xie, for the motivation of providing a method of determining the shortest and best relationship paths between a user and any other person in the user's social network. (Dom; [0017]).
Claim 12:  Xie does not disclose appointment information from a calendar.
Dom, however, discloses using calendar information (i.e., appointments/meetings) to extract information. (Abstract; [0012]; [0045]; [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recency, as disclosed by Dom in the system disclosed by Xie, for the motivation of providing a method of using information to evaluate the relationship between users. (Dom; Abstract).

Claims 3-5, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie/Melchione/Stewart/Dom in view of Wohlert et al. (US Pub. No. 2016/0162601).
Claims 3, 16 and 20:  Xie discloses influence ([0017]: A DMS is a global measurement of influence of members of a professional social network (e.g., LinkedIn), focusing on the member's seniority, title, and connections' seniority. [0137]: For the second group of members, the initial score is a ranking of their importance or influence as a sales person.) and connection strength ([0033]:  In embodiments, such relationships and network densities contribute to a RS measuring a relative strength of a relationship between the sales representative and the decision maker. [0044]: connection strength includes shared, common career connections such as working at the same companies (thus disclosing a connection to a business aspect)).  As combined above, Dom further discloses recency and frequency ([0009]). 
Dom further discloses using 5 attributes to determine the quality of a relationship: [0009] The system of this invention extracts the raw data from these daily-life sources to detect interactions among people (e.g., how often they meet, the last time they exchanged correspondence). It then makes inferences to detect as well as to qualify relationships between them. A relationship is qualified by assigning a value to it, based on the following attributes that this invention defines for a relationship; longevity (how long have they been connected); currency (have they connected recently); frequency (how often do they connect); exclusivity (how exclusive is the connection (e.g., one-to-one vs. one-to-many, secure content)); complexity (is the connection on many levels and on specific contexts); and reciprocity (is the connection mutual or just one-way).  The Examiner understands that exclusivity and complexity, as defined by Dom ([0031] Exclusivity is a function of the number of one-on-one interactions and the privacy of the interactions. Complexity is a function of the levels and the context of the interactions.) are the equivalent of influence and relative strength.
Dom discloses weighting edges but does not disclose weighting the factors.
Wohlert, however, discloses [0044] …RSW is a weighting for the relationship strength…ARW is a weighting for the activity rating…CHW is a weighting for the communication history factor…LW is a weighting for the distance. [0047] …In one example, the activity rating is a composite factor that time-weights communication activities, such that more recent communication activities will significantly contribute more to an activity rating than communication activities that have taken place further in the past. For example, each communication activity such as a telephone call, social media post, text message, email and the like may contribute a fixed value to the activity rating, where all of the values for all recent activities are summed to give the activity rating. However, the value for each contributing activity may be discounted by 10 percent for each day that has passed since the activity. Thus, after 10 days, the particular activity will no longer contribute to the contact's activity rating. In one example, activities occurring on the current day may be positively weighted, e.g., counting 50 percent more or two times more than activities on the immediately preceding day. The foregoing is just one illustrative example of the calculation of an activity rating. Thus, those skilled in the art will appreciate that various alternative weighting algorithms may be implemented in order to calculate an activity rating in accordance with the present disclosure. See Fig. 3 for disclosure of setting weighting values based on importance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included weighting the factors in the relationship value determination, as disclosed by Wohlert in the system disclosed by Xie/Melchione/Stewart/Dom, for the motivation of providing a method of allowing a user to customize recommendations by manipulating the factor weightings. (Wohlert; [0045]).
Claims 4 and 5:  Xie/Dom does not disclose specific weightings.  However Wohlert, as combined above, discloses the ability to set weights such that a = 2.5b, b=1.5 and c and d = 1.  Further, the Examiner asserts the specification fails to show the criticality of any particular weight and therefore is insufficient to differentiate over the prior art (i.e., Wohlert). ([0071] In certain implementations, a scoring function according to the disclosed technology can be given as, for example, Score = a*R + b*F + c*I + d*S, where a=2.5, b=1.5, c=d=1, and where R represents recency in which a user has connected with the buyer, F represents frequency at which a user connects with the buyer, I represents a user's influence with respect to the buyer, and S represents relative strength of the user's relationship with the buyer. In other examples, b=1.5*c, a=1.5*b. In other examples, a can be greater than b which can be greater than c and d. The variables c and d can be equal but need not be. In some examples, c can be greater than or equal to d.)

Response to Arguments
Applicant’s remarks, filed  May 9, 2022, have been considered and are persuasive.  A new grounds of rejection is presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629